Citation Nr: 1009850	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for myocardial infarction, 
to include on a secondary basis to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
January 1993.  His awards and decorations include the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Jackson, Mississippi regional office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2007, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Jackson, Mississippi.  A 
transcript of that hearing has been associated with the 
claims file.

This matter was previously before the Board in October 2007, 
when it was remanded to the RO via the Appeals Management 
Center (AMC).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of diabetes mellitus 
and arteriosclerotic coronary artery disease; he experienced 
a myocardial infarction in November 1998.

2.  The Veteran was observed to have high blood glucose 
levels on multiple occasions in service and stated that he 
experienced chest pains during and after active duty.

3.  Resolving the benefit of the doubt in the Veteran's 
favor, a myocardial infarction was incurred as a result of 
active military service.  





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
myocardial infarction, to include on a secondary basis to 
diabetes mellitus, are approximated. 38 U.S.C.A §§ 1131, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that this case was remanded in October 2007 
for the RO to review evidence submitted by the Veteran 
directly to the Board and to readjudicate the claim.  The RO 
obtained additional evidence from the Veteran and 
readjudicated the claim in a December 2009 supplemental 
statement of the case (SSOC).  As such, the Board finds that 
all actions and development directed in the October 2007 
remand have been completed in full.  Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

As the Board has granted the full benefit sought with respect 
to the issue on appeal, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).



Service Connection Claim

The Veteran seeks service connection for a heart disability, 
claimed as myocardial infarction secondary to diabetes 
mellitus.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The record reflects that the Veteran experienced high glucose 
levels and chest pains while in service, that he has current 
diagnoses of diabetes mellitus and arteriosclerotic coronary 
artery disease, and that he has presented competent medical 
evidence (i.e., that which is informed and probative) linking 
a heart disability to his period of active service.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough - there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

The Veteran has been diagnosed as having arteriosclerotic 
coronary artery disease, diabetes mellitus, hypertension, and 
hyperlipidemia.  Private medical records reflect that he 
experienced a myocardial infarction in November 1998 and 
received a three (3) vessel bypass in December 1998.  

The Veteran's service treatment records reflect that he was 
evaluated as normal during an enlistment examination in 
October 1965, at which time he did not report any cardiac 
symptoms.  In August 1986, his blood glucose levels were 
observed as high and the Veteran reported on a medical 
history that he experienced pain or pressure in his chest and 
felt light-headed when running.  The Veteran was evaluated 
for the Army's "Over-40" Training and Testing Program and 
initially was not cleared for the program, but requested to 
repeat the test and received clearance in March 1987.  

While serving on active duty in March 1987, the Veteran 
received a treadmill electrocardiogram and was noted as 
having "hypertensive BP."  A consultation sheet reflects 
that his cardiac history was described as abnormal and 
contains a notation about a history of chest pain.  The 
record indicates that the Veteran described the chest pain as 
similar to heart burn and stated that it occurred 
occasionally in relation to time, place, and activity.

In September, October, and November 1987 the Veteran's blood 
glucose level was tested and determined to be high.  In March 
1988, the Veteran received a provisional diagnosis of 
hyperlipidemia and was scheduled for, and attended, a class 
on cardiac nutrition.  In February 1989, the Veteran was 
observed to have high cholesterol and reported a family 
history of diabetes, high blood pressure, and heart disease.  
On a January 1991 dental health questionnaire, the Veteran 
checked a box indicating a history of diabetes and wrote in 
"high sugar."  His October 1992 separation examination 
report reflects that his electrocardiogram results were 
described as normal, but his blood sugar level was noted as 
elevated and he was advised to follow-up on that condition.

Four months after he was discharged from active duty, the 
Veteran filed an April 1993 claim of entitlement to service 
connection for high blood sugar and other disabilities.  In 
May 1993, the Veteran received a VA examination for high 
blood sugar.  A cardiac examination revealed a regular heart 
rate without murmurs, rubs, or gallops; the examiner noted 
that there was a negative history for heart problems or high 
blood pressure.  

In November 1998, approximately five (5) years after service, 
the Veteran received emergency medical treatment for a 
myocardial infarction.  Medical records from the hospital 
reflect that he experienced prolonged symptoms (that he 
described as being like heartburn), self-medicated with 
antacids, and sought medical treatment when the symptoms did 
not abate.  While he was being treated for the cardiac event, 
he was diagnosed with Diabetes Mellitus, Type II.  The 
Veteran received a bypass surgery in December 1998 and his 
discharge summary identified diabetes as a cardiac risk 
factor.  Following this period of hospitalization, the 
Veteran's medical history reflects ongoing treatment for 
diabetes, arteriosclerotic coronary artery disease, and 
hyperlipidemia.

In June 2005, the Veteran filed a claim of entitlement to 
service connection for diabetes mellitus and myocardial 
infarction; he stated that he had been diagnosed with both 
disabilities in November 1998 and experienced the myocardial 
infarction as secondary to diabetes.  The RO granted service 
connection for diabetes in a July 2005 rating decision, but 
deferred a decision as to the myocardial infarction.

In August 2005, the Veteran was afforded another VA 
examination.  The examiner stated that the claims file was 
reviewed and provided an opinion that there was no link 
between the Veteran's diabetes and myocardial infarction.  
Specifically, the examiner noted that, because the Veteran 
was diagnosed with diabetes and a myocardial infarction at 
the same time in 1998, the Veteran did not have any effects 
of diabetes in the intervening period (between separation 
from service in 1993 and the cardiac event in 1998) to cause, 
or create a risk of, heart disease. 

In May 2007, the Veteran testified at a Travel Board hearing 
that he experienced chest pain during service (as noted in 
his service treatment records) and occasionally after service 
prior to his myocardial infarction.  He stated at the hearing 
(and in a statement dated November 2007) that he thought the 
chest pains were heartburn and treated himself with over-the-
counter medications such as Rolaids.

In July 2007, the Veteran's family physician noted review of 
the Veteran's service treatment records (commenting on the 
in-service history of elevated blood glucose levels, 
attendance at a cardiac nutrition class, and hyperlipidemia 
diagnosis) and provided an opinion correlating symptoms 
experienced during service and diabetes to the 1998 
myocardial infarction.  Specifically, the physician noted 
that the causative role of diabetes in the development of 
coronary artery disease was well-documented in medical 
literature and that the Veteran displayed diabetic symptoms, 
as well as other risk factors for heart disease (such as 
hyperlipidemia and hypertension), while in service.  The 
physician stated that, in his opinion, these 'risk factor' 
conditions were not adequately treated during service and 
that he was certain the Veteran's diabetes, in conjunction 
with hyperlipidemia, "played a major role in his subsequent 
myocardial infarction."

The 1993 examiner did not note review of the Veteran's 
medical record and incorrectly stated that the Veteran was 
diagnosed with diabetes in 1985.  That examiner also stated 
that the Veteran's history was negative for heart problems or 
high blood pressure, but service treatment records clearly 
reflect that his blood pressure was observed as hypertensive 
in March 1987 and that, during the same month, he was noted 
as having an abnormal cardiac history and chest pains.   
Although the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a physician's review of the claims file 
is not the determinative factor in assigning probative value, 
see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), 
it noted that a physician should have information regarding 
relevant case facts.  

Although the 2005 examiner noted review of the claims file, 
in contradiction to the medical evidence of record 
(reflecting elevated blood glucose readings beginning in 
1986), he stated that the Veteran did not experience diabetic 
effects prior to the 1998 diagnoses.  The 2005 examiner did 
not discuss the Veteran's medical history or address the 
December 1998 hospital discharge summary, which identified 
diabetes as a risk factor for myocardial infarction.  The 
Court has held that medical examination reports must contain 
not only clear conclusions with supporting data, but a 
reasoned medical explanation connecting the two.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The 2005 VA opinion 
provides a clear conclusion, based on the passage of time in 
between the Veteran's service and his diagnoses, but does not 
provide any supporting data or additional explanation. 

As such, the only recent medical opinion of record that 
provides both clear conclusions and a fully reasoned medical 
explanation is that of the Veteran's private physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
noted, the physician reviewed the pertinent records and 
concluded, based on that review and his knowledge of medical 
literature, that the medical evidence of record supported the 
existence of a causative relationship between the Veteran's 
diabetes and myocardial infarction.  The existence of such a 
relationship is corroborated by the December 1998 hospital 
discharge summary and the physician's opinion is supported by 
service treatment records reflecting chronic high blood 
glucose, hypertensive blood pressure, a provisional diagnosis 
of hyperlipidemia.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Since the determinative question in this matter is whether 
there is a nexus between the Veteran's myocardial infarction 
and the service-connected diabetes, and the record reflects 
competent, persuasive evidence of such a nexus, the Board 
finds the evidence is in approximate balance as to service 
connection on a secondary basis.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).





ORDER

Entitlement to service connection for myocardial infarction 
is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


